         Case 7:20-cr-00577-NSR Document 20 Filed 03/31/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - x
UNITED STATES OF AMERICA
                                :
        - v. –                                    ORDER
DAVID KAUFMAN,                          :
  a/k/a “David Khalifa,”                     20 Cr. 577 (NSR)
  a/k/a “John Morray,”                  :
  a/k/a “Big Man,”
                                :
                   Defendant.
- - - - - - - - - - - - - - - - x
             Upon the application of the Government, by and through

Assistant United States Attorney Jane Kim, and with the consent of

DAVID KAUFMAN, a/k/a “David Khalifa,” a/k/a “John Morray,” a/k/a

“Big Man,” the defendant, by and through his counsel, Michael

Burke, Esq., it is hereby ORDERED that the time between March 31,

2021, and May 20, 2021, is hereby excluded under the Speedy Trial

Act, 18 U.S.C. ' 3161(h)(7)(A), in the interests of justice.

             The Court finds that the ends of justice served by

granting a continuance outweigh the best interests of the public

and the defendant in a speedy trial, because it will allow the

defense to review discovery and the parties to discuss a potential

pretrial disposition.

Dated:    :KLWH3ODLQV, New York      SO ORDERED.
                31
          March ___, 2021


                                    _________________________________
                                    NELSON S. ROMÁN
                                    UNITED STATES DISTRICT JUDGE


     3/31/2021
